Citation Nr: 1340660	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-26 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, denied service connection for right ear hearing loss, but granted service connection and assigned an initial 10 percent rating for osteoarthritis of the right knee, effective August 31, 2006.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for right ear hearing loss and with the assigned disability rating for the right knee.  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In October 2012, the Board dismissed the Veteran's claim for service connection for right ear hearing loss as it was withdrawn, and remanded the Veteran's claim for an initial rating in excess of 10 percent for osteoarthritis of the right knee to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence and a new VA examination.  After completing the requested development, the RO /AMC continued to deny the claim (as reflected in a May 2013 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals additional VA treatment records from the VA Medical Center in Loma Linda, California; these records were considered by the in the most recent May 2013 SSOC. 

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded this case in October 2012 to obtain pertinent records and a new examination to reflect the current severity and symptomatology of the Veteran's osteoarthritis of the right knee.  The Veteran testified at his June 2012 hearing that his symptoms had increased, and that he was going to undergo a total knee arthroplasty in the near future.  The Veteran was afforded another VA examination in April 2013; however, the examiner did not fully comply with the Board's directives in the prior remand.  

In the report, the VA examiner indicated that the Veteran had functional loss and/or functional impairment of the right knee and lower leg with pain on movement as a contributing factor of disability.  However, as the Veteran's representative has aptly noted, the VA examiner failed to indicate the extent to which the Veteran experienced likely functional loss due to pain, to include during flare-ups, as requested.  It follows that the examiner also did not express any additional functional loss in terms of additional degrees of limited motion, to the extent possible, as requested.  

Further, VA examiner failed to specifically indicate whether the Veteran has degenerative joint disease and/or osteoarthritis in the right knee, established  by x-ray, as directed (emphasis added).  Despite the RO's characterization of the disability for which service connection has been granted, whether the Veteran has actual arthritis established by x-ray is vital information for determining whether multiple ratings for  distinct disabilities of the knee-arthritis manifested by limited and/or painful motion, and instability-are warranted.  See VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  

As the evidence still does not include sufficient medical findings and information to fully evaluate the disability under consideration, another examination of the Veteran is warranted..  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran n to ensure that all due process requirements are met, and that the r is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

VA treatment records added to Virtual VA in April 2013 include a January 28, 2013 treatment visit.  Notes from the visit reflect that the Veteran had right knee pain with degenerative joint disease and meniscal tear (per MRI) and used Vicodin                                  for pain.  The January 2013 note also indicates that the Veteran was seen by orthopedics on September 14, 2011 and recommended to have surgery, and was told he would be contacted before the end of last year (likely referring to 2012) but had not heard from them and was lost to follow-up.  The note indicates that the Veteran should be referred to orthopedics.  Treatment notes from Loma Linda between January 2013 and April 2013 did not include additional notes from orthopedics, or any record of right knee surgery.  The treatment notes added to the record in April 2013 detailed unrelated medical treatment.  As such, the RO should obtain from the Loma Linda VAMC all outstanding pertinent records of evaluation and/or treatment of the right knee from January 2013 to the present, to include records of orthopedic treatment and/or surgery. 

Furthermore,  documents of record indicate that the Veteran may receive disability benefits from the Social Security Administration (SSA) for his right knee disability.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The Board notes that a compact disc of SSA records is included in the claims file, and reflects that the Veteran requested an appellate hearing before an SSA administrative law judge.  However, a copy of SSA's final determination on the Veteran's claim has not been associated with the claims file or included on the compact disc of SSA records.  Thus, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination that have not been included on the compact disc, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Loma Linda VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected osteoarthritis of the right knee dated from January 2013 to the present, to include any orthopedic treatment and/or surgery for the Veteran's right knee.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination that have not been included in the compact disc currently in the claims file.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, and any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies (to include X-rays) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the right knee, expressed in degrees.  The physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate whether the Veteran has degenerative joint disease and/or osteoarthritis in the right knee, substantiated by x-ray.  

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the for an initial rating in excess of 10 percent for osteoarthritis of the right knee in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority (to include, consideration of whether staged rating is appropriate).  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


